      Case 4:13-cv-03287-JSW Document 152 Filed 10/30/20 Page 1 of 2



 1   CINDY COHN (SBN 145997)                        RACHAEL E. MENY (SBN 178514)
     cindy@eff.org                                  rmeny@keker.com.com
 2   LEE TIEN (SBN 148216)                          BENJAMIN W. BERKOWITZ (SBN 244441)
     KURT OPSAHL (SBN 191303)                       bberkowitz@keker.com
 3   MARK RUMOLD (SBN 279060)                       KEKER, VAN NEST & PETERS, LLP
     DAVID GREENE (SBN 160107)                      633 Battery Street
 4   JAMES S. TYRE (SBN 083117)                     San Francisco, CA 94111
     ANDREW CROCKER (SBN 291596)                    Telephone: (415) 391-5400
 5   ELECTRONIC FRONTIER FOUNDATION                 Fax: (415) 397-7188
     815 Eddy Street
 6   San Francisco, CA 94109                        RICHARD R. WIEBE (SBN 121156)
     Telephone: 415/436-9333; Fax: 415/436-9993     wiebe@pacbell.net
 7                                                  LAW OFFICE OF RICHARD R. WIEBE
     THOMAS E. MOORE III (SBN 115107)               One California Street, Suite 900
 8   tmoore@rroyselaw.com                           San Francisco, CA 94111
     ROYSE LAW FIRM, PC                             Telephone: 415/433-3200; Fax: 415/433-6382
 9   1717 Embarcadero Road
     Palo Alto, CA 94303                            ARAM ANTARAMIAN (SBN 239070)
10   Telephone: 650/813-9700; Fax: 650/813-9777     aram@eff.org
                                                    LAW OFFICE OF ARAM ANTARAMIAN
11                                                  1714 Blake Street
                                                    Berkeley, CA 94703
12                                                  Telephone: (510) 289-1626
     Counsel for Plaintiffs
13

14                                 UNITED STATES DISTRICT COURT

15                                NORTHERN DISTRICT OF CALIFORNIA

16                                       OAKLAND DIVISION

17   FIRST UNITARIAN CHURCH OF LOS                   Case No. 4:13-cv-03287 JSW
     ANGELES, et al.,
18                                                   NOTICE OF WITHDRAWAL OF
                    Plaintiffs,                      COUNSEL OF JUSTINA SESSIONS
19
               v.                                    Location:   Courtroom 5, 2nd Floor
20                                                   Judge:      Hon. Jeffrey S. White
     NATIONAL SECURITY AGENCY, et al.,
21                                                   Trial Date: TBD
                    Defendants.
22

23

24

25

26

27

28


                                    NOTICE OF WITHDRAWAL OF COUNSEL
                                         Case No. 4:13-CV-03287-JSW
     1529198
      Case 4:13-cv-03287-JSW Document 152 Filed 10/30/20 Page 2 of 2



 1             PLEASE TAKE NOTICE that the undersigned is no longer associated with the law firm

 2   of Keker, Van Nest & Peters, LLP and has withdrawn his appearance as counsel for Plaintiffs.

 3             Rachael E. Meny and Benjamin Berkowitz of Keker, Van Nest & Peters LLP remain as

 4   counsel of record for Plaintiffs.

 5

 6   Dated: October 30, 2020                             KEKER, VAN NEST & PETERS LLP
 7

 8                                                 By:   /s/ Justina K. Sessions
                                                         JUSTINA K. SESSIONS
 9                                                       RACHAEL E. MENY
                                                         BENJAMIN BERKOWITZ
10
                                                         Attorneys for Plaintiffs FIRST
11                                                       UNITARIAN CHURCH OF LOS
                                                         ANGELES, et al.
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                    1
                                    NOTICE OF WITHDRAWAL OF COUNSEL
                                         Case No. 4:13-CV-03287-JSW
     1529198
